Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on 26th February 2021 is acknowledged.  The traversal is on the ground(s) that Group II, Claims 16-20 is amended to include recitations from the claims of Group I.  This is not found persuasive because Group II and Group I are related as process of making and product made. In this instant case the product as claimed can be practiced with materially different process such as using a forklift to support the frame of the aircraft security door instead of using a bridge crane. It will require different CPC class and subclass searching along with unique field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26th February 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 3,581,331) in view of Owen et al. (US 2003/0192989), Schwarz et al. (US 8,157,214) and Winter (US 2016/0270527). 
Regarding claims 1, 2 and 10, Fisher et al. ‘331 teaches (figure 5) a passenger loading bridge comprising a frame including a base portion, side portions extending in a lateral direction whose one end opens to the cab (10) and the other end open to an aircraft body through a 

    PNG
    media_image1.png
    524
    548
    media_image1.png
    Greyscale

Owen et al. ‘989 teaches (figures 1-12) an aircraft security door (32) with a door panel (58 and 60) coupled to the frame (33), the door panel surrounded by the first jamb and the second jamb (as shown in the figure below), wherein the door panel includes a vent (100) and a transparent window/viewing port (Para 0015, 0066, 0070, 0071). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

    PNG
    media_image2.png
    756
    678
    media_image2.png
    Greyscale

Schwarz et al. ‘214 teaches (figure 1) teaches the aircraft window arrangement comprising a slide (3) disposed behind the frame cover (2) covering at least a region of the window funnel (5) (Col. 4 Lines 29-34). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fisher et al. ‘331 to incorporate the teachings of Schwarz et al. ‘214 to configure the security door with a sliding member covering transparent window/viewing port. One of ordinary skill in 
Winter ‘527 teaches the security system comprising a tamper evident lock and a seal system fitted to the container (Para 0027). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fisher et al. ‘331 to incorporate the teachings of Winter ‘527 to configure a security door with one or more tamper evident locks so that evidence of tampering can be provided and recorded (Para 0027).
Regarding claims 3 and 12, modified Fisher et al. ‘331 teaches the aircraft security door wherein the base portion extends in the lateral direction a first depth and the roof portion extends in the lateral direction a second depth, the second depth being greater than the first depth (as shown in the figure below).

    PNG
    media_image3.png
    524
    548
    media_image3.png
    Greyscale


Regarding claim 11, modified Fisher et al. ‘331 teaches a slanted roof panel but is silent to the angle of the slant. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the roof panel with a slant of about 5 degrees to about 15 degrees relative to a plane of the base member for the purpose of protecting against the weather, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 3,581,331), Owen et al. (US 2003/0192989), Schwarz et al. (US 8,157,214) and Winter (US 2016/0270527) as applied to claim 1 above, and further in view of Robert et al. (US 2015/0298789).
Regarding claims 4-6, modified Fisher et al. ‘331 teaches an invention as described above in claim 1 but it is silent about a first clamp devices comprising an L-shaped hook, coupled to each of the side portions, including a locking mechanism that prevents the L-shaped hook from moving in a rotational axis. Robert et al. ‘789 teaches (figure 1) a fastening system (1) for fastening an aircraft door of an aircraft against the aircraft fuselage frame (4) comprising a shaft .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 3,581,331), Owen et al. (US 2003/0192989), Schwarz et al. (US 8,157,214), Winter (US 2016/0270527) and Robert et al. (US 2015/0298789) as applied to claim 4 above, and further in view of Marsden (US 2019/0078351).
Regarding claims 7 and 8, modified Fisher et al. ‘331teaches an invention as described above in claim 4 but it is silent about the aircraft security door comprising a plurality of second clamp devices coupled to each of the side portions wherein each of the second clamp devices include an adjustable spindle and a handle. Marsden ‘351 teaches (figure 5) a lock (100) with lever handle (108) and a spindle, and when the lever handle is rotated either upwardly or downwardly, the handle rotates a spindle which pulls back the door latch to release the door’s engagement with the door frame (Para 0021 and 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fisher et al. ‘331 to incorporate the teachings of Marsden ‘351 to configure the aircraft security door with s plurality of second clamp devices including an adjustable spindle .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 3,581,331), Owen et al. (US 2003/0192989), Schwarz et al. (US 8,157,214) and Winter (US 2016/0270527) as applied to claim 10 above, and further in view of Robert et al. (US 2015/0298789).
Regarding claims 13-14, modified Fisher et al. ‘331 teaches an invention as described above in claim 10 but it is silent about a first clamp devices comprising an L-shaped hook, coupled to each of the side portions, including a locking mechanism that prevents the L-shaped hook from moving in a rotational axis. Robert et al. ‘789 teaches (figure 1) a fastening system (1) for fastening an aircraft door of an aircraft against the aircraft fuselage frame (4) comprising a shaft a hook-shaped/L-shaped hook locking brackets (12) fixed to the shaft (8) and fixing means for fixedly attaching the locking member (52) to the aircraft fuselage thereby preventing rotation of the shaft (which in turn prevents rotation of the a hook-shaped/L-shaped hook (12))  (Abstract, Para 0036, 0043). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fisher et al. ‘331 to incorporate the teachings of Robert et al. ‘789 to configure the aircraft security door with an L-shaped hooks coupled to each of the side portions with a locking mechanism. One of ordinary skill in art would recognize that doing so would secure the aircraft security door to the fuselage of an aircraft and prevent accidental loosening of the L-shaped hook.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 3,581,331), Owen et al. (US 2003/0192989), Schwarz et al. (US 8,157,214), Winter (US  as applied to claim 13 above, and further in view of Marsden (US 2019/0078351).
Regarding claim 15, modified Fisher et al. ‘331 teaches an invention as described above in claim 13 but it is silent about the aircraft security door comprising a plurality of second clamp devices coupled to each of the side portions wherein each of the second clamp devices include an adjustable spindle and a handle. Marsden ‘351 teaches (figure 5) a lock (100) with lever handle (108) and a spindle, and when the lever handle is rotated either upwardly or downwardly, the handle rotates a spindle which pulls back the door latch to release the door’s engagement with the door frame (Para 0021 and 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fisher et al. ‘331 to incorporate the teachings of Marsden ‘351 to configure the aircraft security door with s plurality of second clamp devices including an adjustable spindle and a handle. One of ordinary skill in art would recognize that doing so would reinforce and strength the securement of the aircraft security door to the fuselage of an aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647